Name: Commission Regulation (EEC) No 2960/90 of 12 October 1990 fixing the production levies in the sugar sector for the 1989/1990 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  EU finance
 Date Published: nan

 13 . 10 . 90 Official Journal of the European Communities No L 282/35 COMMISSION REGULATION (EEC) No 2960/90 of 12 October 1990 fixing the production levies in the sugar sector for the 1989/1990 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 28 (8) and 28a (5) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (3), as last amended by Regulation (EEC) No 1964/88 (4), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 28a (2) of Regulation (EEC) No 1785/81 for sugar and isoglucose are to be fixed before 15 October in respect of the preceding marketing year ; Whereas Commission Regulation (EEC) No 2782/89 (*) increased, for the 1989/90 marketing year, the maximum amount referred to in the first indent of the second subparagraph of Article 28 (4) of Regulation (EEC) No 1785/81 to 37,5 % of the intervention price for white sugar ; Whereas the estimated total loss recorded in accordance with Article 28 ( 1 ) and (2) of Regulation (EEC) No 1785/81 necessitates, in respect of the 1989/90 marketing year, the retention of the maximum amounts referred to in Article 28 (3) of the said Regulation in so far as the basic production levy is concerned and the taking into account of an amount equal to 22,873 % of the interven ­ tion price for white sugar for the calculation of the B levy in conformity with Article 28 (4) and (5) of the same Regulation ; Whereas the total uncovered loss recorded on the basis of the known information and in application of Article 28 ( 1 ) and (2) of Regulation (EEC) No 1785/81 is covered in its entirety by the receipts from the basic production levy and the B levy ; whereas the coefficient referred to in Article 28a (2) of the said Regulation should not as a consequence be fixed for the 1989/90 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The production levies in the sugar sector for the 1989/90 marketing year are hereby fixed as follows : (a) ECU 1,0620 per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar ; (b) ECU 12,1456 per 100 kilograms of white sugar as the B levy on B sugar ; (c) ECU 0,4466 per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglu ­ cose ; (d) ECU 5,0954 per 100 kilograms of dry matter as the B levy on B isoglucose . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4 . O OJ No L 114, 27. 4. 1989 , p. 1 . (3) OJ No L 158 , 9 . 6. 1982, p. 17. 0 OJ No L 173, 5. 7. 1988, p. 10 . O OJ No L 268 , 15. 9 . 1989, p. 43 .